Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Contact: Kevin Murphy 585-218-4210 PRO-FAC ANNOUNCES DIVIDEND Fairport, N.Y., April 4, 2008Pro-Fac Cooperative, Inc. (Pro-Fac or the Cooperative) (Nasdaq-CM: PFACP), an agricultural cooperative, today announced a $.43 per share dividend, payable April 30, 2008, to shareholders of record of its Class A cumulative preferred stock at the close of business on April 15, 2008. ABOUT PRO-FAC: Pro-Fac Cooperative is an agricultural cooperative that markets crops grown by its member-growers, including fruits (cherries, apples, blueberries, and peaches), vegetables (snap beans, beets, cucumbers, peas, sweet corn, carrots, cabbage, squash, asparagus and potatoes) and popcorn. Only growers of crops marketed through Pro-Fac (or associations of such growers) can become members of Pro-Fac. Pro-Facs Class A cumulative preferred stock is listed on the Nasdaq Capital Market under the stock symbol, PFACP. More information about Pro-Fac can be found on its web site at http://profaccoop.com/.
